DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 1/8/2020 has been entered.  The claims 1-20 are pending.

	
	Allowable Subject Matter
The claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent Claims 1,15, and 20 define the distinct features, a system comprising a public and private blockchain as claimed with device configured to generate a micro-blockchain within a private blockchain having an originator node associated with the originator and a recipient node associated with the at least one recipient when receiving a request from the originator to compose a message with DRM parameters associated with content of the message.  The closest prior art, Paul Snow (US Pub No 2019/0354964), discloses private and public blockchain environment for sending messages from an originator to recipient with multiple attributes available to set DRM parameters, as well as “personal blockchain”, which fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole.  Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chau Le/Primary Examiner, Art Unit 2493